Citation Nr: 9915341	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  97-31 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of a back injury with sciatica, currently evaluated 
as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  The veteran testified at a June 1998 
video conference hearing before the undersigned Board member.  
This case was remanded in September 1998 for additional 
development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's service-connected residuals of a back 
injury, with consideration of additional functional loss due 
to pain, fatigue, weakness and incoordination, more nearly 
approximate severe limitation of motion of the lumbar spine. 


CONCLUSION OF LAW

The criteria for entitlement to an evaluation of 40 percent 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5292 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the evaluation assigned for 
residuals of his back injury should be increased to reflect 
more accurately the severity of his symptomatology.  As a 
preliminary matter, it is noted that the veteran's claim 
alleges an increase in severity of the service-connected 
disability, and is therefore a well-grounded claim for an 
increased evaluation.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In addition, the Board is satisfied that the record 
contains all evidence necessary for an equitable disposition 
of this appeal, and that the RO has fulfilled its duty to 
assist the veteran in developing the facts pertinent to his 
claim.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  The veteran's entire 
history is reviewed when making a disability evaluation.  
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The veteran was granted service connection in 1966 for 
residuals of a back injury to include sciatica, evaluated as 
noncompensable.  In March 1997, the evaluation was increased 
to 10 percent.  The veteran contends he is entitled to a 
higher evaluation for his back disability.  At his June 1998 
hearing, the veteran asserted that he has constant pain in 
his low back with muscle spasms, and that he cannot walk more 
than fifty feet without stopping to rest.  He stated that he 
takes aspirin for the pain and uses hot showers for some 
relief.  He stated in his substantive appeal that when he 
gets spasms in his back he must sit for a while until they 
subside.  He also described his leg symptoms as weakness and 
dull pain.

In August 1996, a VA compensation and pension examination was 
performed, including x-rays of the lumbar spine.  X-rays 
showed degenerative changes and osteoporosis from L1 to the 
lower sacrum.  At L1-L2 there was no disc herniation or 
spinal stenosis; at L2-L3 there was a gassy facet with 
degenerative changes without any evidence of spinal stenosis 
or disc herniation; at L3-L4 there was a moderate degree of 
spinal stenosis due to facet degenerative changes and 
thickening of the ligamentum flava without focal disc 
herniation; and at L5-S1 there was right foraminal narrowing 
from a degenerative spur and moderate degree of spinal 
stenosis without focal disc herniation.  On orthopedic 
examination, the veteran's standing posture was forward and 
swaying.  There was no fixed deformity and musculature of the 
back was symmetrical.  Range of motion was forward flexion to 
80 degrees, backward extension to 10 degrees, left and right 
lateral flexion to 10 degrees, and left and right rotation to 
5 degrees.  Diagnosis was spinal stenosis, osteoporosis and 
diabetic neuropathy.  On neurological examination, it was 
noted that the veteran had amputation of the left foot, he 
had trophic changes in the feet [sic] and lower legs, 
decreased pin prick sensation up to the thighs, 0 reflexes in 
the legs and 0 reflex in the right plantar.  His gait showed 
external rotation of the left leg with some limping and he 
could not walk tandem.  The primary diagnosis was peripheral 
neuropathy secondary to diabetes mellitus and the secondary 
diagnosis was lumbar radiculopathy secondary to spinal 
stenosis.

The veteran has received medical treatment for a number of 
disorders at the Edward Hines Jr. VA hospital in Hines, 
Illinois since 1991.  Records from this treatment reveal that 
the veteran has been diagnosed with a number of ailments, 
including peripheral neuropathy which is secondary to 
diabetes mellitus.  These records show that the veteran has 
continuously complained of back pain radiating into the lower 
extremities.  In November 1996, a neurosurgery consult was 
performed.  The report states that an electromyography 
suggests diabetic neuropathy and that x-rays reveal some 
evidence of spinal stenosis.  The final impression was 
multifactorial leg neurovascular insufficiency, including 
stenosis to a minimal degree.  X-rays performed in February 
1997 showed normal dorsal spine except for minimal 
degenerative changes and degenerative changes of the lumbar 
spine at levels of L4-L5 and L5-S1.

The Board notes that service connection is only in effect for 
his low back disorder, and not for his neuropathy secondary 
to diabetes.  From the medical evidence that was in the file 
at the time this case initially came before the Board, it was 
unclear whether the symptoms the veteran has in his lower 
extremities were due to his service-connected back disorder 
or to his neuropathy.  In order to resolve that question, the 
Board remanded the case for further development.  Records 
from the Edward J. Hines VA hospital dating from January 1991 
to September 1998 have been obtained and associated with the 
claims file and are described above.  In addition, a VA 
examination was performed in December 1998.  A neurological 
examination showed the veteran had a limited and unsteady 
gait and decreased pinprick sensation below his elbows and 
knees.  His muscle stretch reflexes were absent in the lower 
extremities and reduced in the upper extremities and he had 
atrophy of the left tibialis anterior.  His gait was limited 
due to pain in his back and legs, as well as by peripheral 
vascular disease but the main limitation was by back pain.  
Based on earlier studies, the examiner diagnosed diabetic 
peripheral neuropathy and possible L4-L5 radiculopathy or 
diabetic amyotrophy, as well as degenerative joint disease, 
osteoporosis, moderate spinal stenosis of L3-L4 and L4-L5 and 
foraminal narrowing and spinal stenosis of L5-S1.  

An orthopedic examination was also conducted.  The veteran 
complained of constant low back pain, which worsened with 
standing longer than five minutes and weakness in the back 
and legs.  The veteran stated he experienced flare-up pain 
and stiffness lasting 3 days approximately 2-3 times per 
year.  Musculature of the back was described as normal, and 
straight leg raising was negative bilaterally.  On range of 
motion testing, the veteran could forward flex to 75 degrees 
but had pain at 25 degrees.  He could backward extend only to 
10 degrees.  He could left and right rotate to 45 degrees, 
left lateral bend to 30 degrees with pain at 30 degrees, and 
right lateral bend to 40 degrees.  With active range of 
motion testing he experienced weakness and loss of balance.  
He had 4/5 strength of the left iliopsoas, 4/5 strength of 
the left tibialis anterior and left lower extremity sensory 
deficit.  The neurological examiner concluded that the 
veteran has low back pain due to osteoarthritis/degenerative 
disc disease, but that his lower extremity symptoms appear 
related to his diabetes rather than his back condition as 
supported by the physical examination and EMG.  The EMG 
findings were consistent with diabetic neuropathy of the 
lower extremities.

It appears that several Diagnostic Codes may be applicable 
and should be considered.  Further, in evaluating 
disabilities of the musculoskeletal system it is also 
necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 vet. App. 
202, 206-07 (1995).

Diagnostic Code 5293 sets forth the criteria for evaluating 
intervertebral disc syndrome.  This disability is indicated 
by evidence of neurological involvement.  The Board finds 
that the VA examination conducted in December 1998 concluded 
that the veteran's neurological symptoms are for the most 
part related to his diabetic neuropathy, and are not caused 
by his service-connected back disability.  Thus, evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293 would be 
inappropriate.

Under Diagnostic Code 5295 for lumbosacral strain, a 10 
percent rating is for application for characteristic pain on 
motion.  The next higher rating of 20 percent is for 
application where there is muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  After reviewing the evidence, the Board 
notes no clinical findings of muscle spasm on extreme forward 
bending or the loss of lateral spine motion, unilateral, in 
the standing position so as to warrant a 20 percent rating 
under Diagnostic Code 5295. 

The applicable limitation of motion criteria in this case are 
set forth at 38 C.F.R. § 4.71a, Diagnostic Code 5291 and 
5292.  Diagnostic Code 5291 for limitation of the dorsal 
spine provides for a 10 percent evaluation in either severe 
or moderate cases and a noncompensable rating in slight 
cases.  No benefit would result by applying Code 5291 to the 
facts of the present case since the veteran already has a 10 
percent rating.  

Diagnostic Code 5292 for limitation of the lumbar spine 
provides for a 40 percent evaluation if limitation is severe, 
a 20 percent evaluation if limitation is moderate, and a 10 
percent evaluation if limitation is slight.  With regard to 
limitation of motion, the evidence appears to show that 
flexion is limited to 75 degrees and extension is limited to 
10 degrees which would suggest essentially moderate 
limitation of motion.  However, the Board believes it 
significant that the veteran's testimony regarding additional 
functional loss due to pain appears to be supported by the 
finding of pain and weakness at 25 degrees of flexion at the 
time of VA examination in December 1998.  Giving 
consideration to such pain and weakness, including during the 
reported flare-ups, the Board believes that the resulting 
limitation of motion more nearly approximates severe so as to 
warrant a 40 percent rating under Diagnostic Code 5292.  By 
regulation, the 40 percent rating is therefore warranted.  38 
C.F.R. 4.7.  

A 40 percent rating is the highest available under Code 
5292and, as discussed above, other Diagnostic Code do not 
appear to apply under the facts of this case to allow for a 
higher rating.  Further, the Board believes that assignment 
of a 40 percent rating will fully contemplate the 
demonstrated additional functional loss due to pain, fatigue, 
weakness and incoordination which is attributable to his low 
back disability.  As previously noted, the veteran's service-
connected disability does not encompass the loss of 
sensation, pain and weakness he experiences in his lower 
extremities.  It appears that a some portion of his 
difficulty with lower extremity pain and difficulty 
ambulating is attributable to nonservice-connected disorders.  

In sum, resolving all reasonable doubt in the veteran's 
favor, the Board concludes that an increase in the disability 
rating for the veteran's back disability to 40 percent is 
warranted.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to a 40 percent rating for service-connected 
residuals of a back injury with sciatica is warranted.  To 
this extent, the appeal is granted. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

